Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to Application 17/187,305 filed on 11/08/21. 
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Closest prior art(s) teaches A radio frequency (RF) system, comprising: 
an RF transceiver; 
an RF processing circuit coupled with the RF transceiver; 
a transfer switch module coupled with the RF processing circuit; 
a first antenna, a second antenna, a third antenna, and a fourth antenna, wherein the transfer switch module is coupled with the first antenna, the second antenna, the third antenna, and the fourth antenna, and efficiency of the first antenna and the second antenna is higher than efficiency of the third antenna and the fourth antenna; 
wherein when the RF system operates in a non-standalone (NSA) mode, the first antenna is used for transmission in a first low band (LB), a first middle band (MB), and a first high band (HB) and primary reception in the first LB, the first MB, and the first HB, the second antenna is used for transmission in a second LB, a second MB, and a second HB and primary reception in the second LB, the second MB, and the second HB, the third antenna is used for diversity reception in the second LB, the second MB, and the second HB, and the fourth antenna is used for diversity reception in the first LB, the first MB, and the first HB.
However, does not specifically teach and/or disclose wherein the first LB, the first MB, and the first HB are long term evolution (LTE) bands, the second LB, the second MB, and the second HB are new 
It would have not been obvious to one of the ordinary skilled in the art at the time of filing to teach and/or suggest above mentioned limitation(s) alone and/or in combination with any other reference(s).

As claim 14, the same reasons apply.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632